Citation Nr: 0637454	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  04-13 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service-connection for bilateral plantar 
fasciitis.  



REPRESENTATION

Appellant represented by: Disabled American Veterans



ATTORNEY FOR THE BOARD

A. A. Booher, Counsel






INTRODUCTION

The veteran had active service from March 1982 to November 
2002. 

This appeal to the Board of Veterans' Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California.


FINDINGS OF FACT

1.  Adequate evidence is of record for an equitable 
resolution of the issue on appeal.

2.  Evidence of record and medical opinion establish that the 
veteran's bilateral plantar fasciitis was first demonstrated 
while he was on active duty and has continued to present. 


CONCLUSION OF LAW

Bilateral plantar fasciitis was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Considerations

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103.  Second, the VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A.

As the Board is granting service connection, further 
discussion of VCAA compliance is not necessary.  Regarding 
any deficiency in notice of the downstream elements of the 
disability rating and effective date, the RO can cure that 
deficiency after the Board's decision.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In December 1998, following what had been thought to be a 
sprain, the veteran had continued pain in the talor dome 
region and was unable to run.  He also underwent a bone scan 
and nuclear medicine evaluation of the injury residuals.  
Changes in the left midfoot were believed to reflect 
inflammatory response possibly due to immobilization as he 
had been recently casted.  Other findings included diffusely 
increased uptake in the left midfoot in all three views.  
There were also two areas of focally increased uptake in the 
metatarsal phalangeal (MTP) joints of the 1st toe of both 
feet.

Two notations dated in March 1998 and February 1999 refer to 
slight scaling and signs of fungus on the plantar surface for 
which he was given Lotrimin silver. A notation was made on 
the latter record that he had had several visits with 
physical therapy and orthopedic departments for left ankle 
pain as a result of which he had had a modified exercise 
pattern with improvement.  

Accompanying the veteran's initial claim was a statement, 
dated in April 2003 from Eric M.W. Chen, M.D., to the effect 
that the veteran was under treatment with cited medications 
and was to be referred to a podiatrist for his plantar 
fasciitis.

The veteran filed his claim with regard to bilateral foot 
problems in a statement submitted in May 2003.  He reported 
that he had been seen at the VA facility in Loma Linda and 
diagnosed as having plantar fasciitis.  The problem had 
reportedly "been off and on for over a year."  The VA 
physician had prescribed inserts for his shoes but had also 
suggested steroid shots.

VA clinical records dated in April and May 2003 reflect 
complaints of pain in both heels over the previous year and a 
half.  There was a pulling in the back of the right heel.  
Examination showed right heel pain on palpation of the medial 
tubercle and lateral tubercle and palpation of the heel.

A statement dated in December 2003 was received from a 
service comrade with whom he served in the Marine Corps for 
nearly 10 years.  He stated that, due to their jobs in the 
service, they were required to complete physical training.  
He reported that during this time, the veteran complained of 
problems with pain in his feet and legs.  

A similar statement was received from another service comrade 
who indicated that they had served together in Hawaii with 
the Marines; that the veteran's truthfulness was beyond 
reproach; and that although he did not know the "official" 
problem with the veteran's feet, he could confirm that the 
veteran did not participate in the unit's physical fitness 
program or parade ceremonies requiring long periods of 
standing because of the pain in his feet.

Additional copies of clinical treatment records were 
received, as requested, from Dr. Chen.  A separate statement 
dated in February 2004 from Dr. Chen indicated that the 
veteran had been under his care since March 2003.  Dr. Chen 
stated that the veteran had suffered from plantar fasciitis 
which was first revealed by symptoms of pain at the bottoms 
of both heels around August 2001.  Dr. Chen attributed the 
problem to repetitive impact of feet on hard floor.  

VA clinical records from March 2004 again refer to the 
veteran's complaints of heel and arch pain in both feet 
especially after standing long periods of time.  The pain had 
reportedly been consistent for several years.  The diagnosis 
was plantar fasciitis.  On being asked to identify the 
diagnosis and cause of the symptoms, the VA physician opined 
that repetitive microtrauma caused by marching and poor 
footwear including military issue boots had caused some 
flattening of his arch and tightness of the plantar fascial 
ligament in his foot.  This in turn, he noted, may have 
caused some hypermobility and abnormal foot biomechanics 
resulting in pain and irritation when standing or ambulating.   

The Board finds the veteran to be credible in his reporting 
of foot pain in service.  The VA and private physicians since 
service have dated the onset of his fasciitis problems to the 
late summer or early fall of 2001, clearly while he was still 
on active duty.  These medical experts have similarly 
attributed the fasciitis problems to service including ill-
fitting boots, marching and standing on hard surfaces, and 
the Board is not in a position to unilaterally contradict 
those medical conclusions.  The evidence is credible, and the 
Board finds that a doubt is raised which must be resolved in 
his favor.  The veteran's bilateral plantar fasciitis began 
in service, is due to in-service experiences, and service 
connection is warranted.  


ORDER

Service connection for bilateral plantar fasciitis is 
granted. 


____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


